UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2254


ANITA HOMAGAIN; ISHWAR PRASAD TIMILSINA,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 11, 2014               Decided:   February 25, 2014


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anita Homagain, Ishwar Prasad Timilsina, Petitioners Pro Se.
Brianne Whelan Cohen, Yamileth G. Davila, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anita       Homagain    and   Ishwar         Prasad        Timilsina,         natives

and citizens of Nepal, petition for review of an order of the

Board of Immigration Appeals (“Board”) denying their motion for

reconsideration of the denial of their motion                                 to reopen.        We

deny the petition for review.

             A motion to reconsider asserts that the Board made an

error in its earlier decision, and the movant must specify the

error of fact or law in the Board’s prior decision.                                         See 8

C.F.R.   §   1003.2(b)(1)           (2013).         The      denial       of    a    motion     to

reconsider    is     reviewed       for    abuse        of    discretion.             8     C.F.R.

§ 1003.2(a) (2013); Narine v. Holder, 559 F.3d 246, 249 (4th

Cir. 2009); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

We have thoroughly reviewed the record, including the documents

accompanying the motion to reopen and the Petitioners’ motion to

reconsider.         We    conclude     that       the     Board         did    not   abuse    its

discretion.

             Accordingly,       we    deny        the   petition          for    review.        We

dispense     with    oral      argument       because             the    facts       and    legal

contentions    are       adequately       presented          in    the    materials         before

this court and argument would not aid the decisional process.



                                                                              PETITION DENIED



                                              2